DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 9/16/2022.  
Claims 1, 15 and 40 have been amended.  Claims 48-50 have been newly added.  

Response to Arguments



Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Kim is also silent about the service support indication information which is used to indicate whether the target service is to be supported or not in accordance with related information indicating whether the terminal supports indicating handover” (Page 13), the Examiner respectfully disagrees.  
Kim teaches “Therefore, when the UE performs an attach procedure to the 4th generation EPC for double-registration, it may be improved not to perform a PDN connection. After a dual-registration is completed in this manner, when the UE includes an indicator “handover” in a PDN connection request message and transmits the PDN connection request message to the fourth-generation EPC, an interworking procedure may be initiated in which the UE enters from the NG core (e.g., 5th generation core) to the 4th generation EPC.”  (Pages 3-4 [0058-0059] and Page 8 [0153-0154] “the UE transmits an attach request message including a PDN connection request message based on the instructor. In this case, the attach request message includes a “handover” indicator indicating that the attach request message is for handover.”)  note: Kim specifically states Fig. 7 and Fig. 9 are similar, see Page 7 [0147].
In response to the Applicant’s argument that Stojanovski and Kim fail to teach “the service support indication information which is used to indicate whether the target service is to be supported or not in accordance with related information indicating whether the terminal supports indicating handover” (Page 18), the Examiner respectfully disagrees.  
With respect to Kim, support for the “indicating handover” can be seen in section 5.  
With respect to Stojanovski, support for “indicating handover” can be seen on Page 6 [00023], “The Handover Attach procedure is almost identical to the Attach procedure defined in 3 GPP Technical Standard (TS) 23.401, the only difference being that the NG UE 136 may set an indication in the PDN CONNECTIVITY session management message embedded within the ATTACH REQUEST mobility management message indicating to the network 100 that NG UE 136 is attaching as part of mobility from another system. Based on this handover indication, the target system EPS 124 is able to retrieve the PGW 114 that was used on the source side NGS 126 by making a query to the HSS 110 and thereby session continuity may be enabled.”  note: see additionally Page 1 [0003].  
	Accordingly, the Examiner is not convinced of non-obviousness.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19, 40, 44-47, 49 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US-2019/0191349 hereinafter, Kim).
Regarding claim 15, Kim teaches an information transmission method performed by a terminal (Fig. 6 [UE]), comprising:
transmitting related information about service processing (Fig. 7 [3 Service request message (fallback)]), so as to perform relevant processing on a target service; (Page 7 [0134] “the service request message may include indication indicating that fallback is required for a voice call service.  The indication may be received from the AMF during a registration process.” note: the registration process is described in Fig. 6 and Page 7 [0123-0130]) and
receiving service support indication information from network, (Fig. 6 [2a, 2b, 2c or 4])
wherein the service support indication information is determined in accordance with the related information about service processing; (Fig. 6 [2a-3], Page 7 [0124-0129] and Page 7 [0134-0135] i.e. service support indication is described specifically with respect to Fig. 6 cited above)
wherein the related information about the service processing comprising at least one of: 
related information indicating whether the terminal supports a request for preservation of an Internet Protocol (IP) address of the terminal, or 
related information indicating whether the terminal supports indicating handover (Pages 3-4 [0058-0059] and Page 8 [0153-0154] “the UE transmits an attach request message including a PDN connection request message based on the instructor. In this case, the attach request message includes a “handover” indicator indicating that the attach request message is for handover.”), 
wherein the service support indication information is used to indicate whether the target service is to be supported or the target service is not to be supported; (Page 7 [0124-0125])
wherein the target service comprises voice service or emergency service.  (Page 7 [0125])
Regarding claim 16, Kim teaches wherein the related information indicating whether the terminal supports indicating handover comprises related information indicating that the terminal supports indicating handover; (Page 8 [0153])
wherein the terminal supports indicating handover when at least one of the following conditions has been met: the terminal supports to initiate handover attachment (Page 8 [0152-0153]), the terminal supports to indicate location update for indicating handover, and the terminal supports to indicate the request type in a Physical Data Unit (PDU) connection request as handover, or 
the terminal supports indicating handover when the terminal has one of a capability that the terminal supports the request for preservation of the IP address of the terminal when the terminal moves from the first network to the second network, and a capability that the terminal supports to indicate the request type in a PDU connection establishment request as handover in an attachment request process or location update request process when the terminal moves from a 5th Generation (5G) network to an Evolved Packet System (EPS) network.  
Regarding claim 17, the additional limitations of claim 17 are not applicable to the selected Markush group listing rejected in claim 15.  Additionally, under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
Regarding claim 18, the additional limitations of claim 18 are not applicable to the selected Markush group listing rejected in claim 15.  
Regarding claim 19, Kim teaches wherein the target service comprises an IMS voice service (Kim Fig. 7 [7a & 7b] and Page 7 [0138]), and a service support indicator and an IMS voice over Packet Switching (PS) session supported indicator over 3rd Generation Partnership Project (3GPP).  (Kim Page 8 [0150-0154 & 0158] “In order to perform a fallback operation for a voice call of the UE, the AMF may transmit an N2-AP request message to an NG RAN. Information on the selected fallback scheme may be included in the message. Here, the selected fallback scheme may be a scheme in which the UE initiates a fallback operation. The message may include information (e.g., shown all/partial PDN) requesting or instructing to fall back all sessions currently set in the NG core (e.g., 5G core) or a session for only an IMS to the EPC”)
Regarding claim 40, the limitations of claim 40 are rejected as being the same reasons set forth above in claim 15.  (see additional structure in Fig. 14 [100, 101, 102])
Regarding claims 44-47, the limitations of claims 44-47 are rejected as being the same reasons set forth above in claims 16-19.  
Regarding claims 49 and 50, Kim teaches wherein the related information about the service processing further comprises: related information indicating whether the terminal supports to be re-directed to the second network. (Fig. 7 [3] and Page 7 [0134] “the UE transmits a service request message to the AMF. In this case, as described with reference to FIG. 6, the service request message may include indication indicating that fallback is required for a voice call service”)

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 1, 5-8, 12, 14 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (WO2018/085187 hereinafter, Stojanovski) in view of Kim et al. (US-2019/0191349 hereinafter, Kim).
Regarding claim 1, Stojanovski teaches a service processing method performed by a first network unit in a first network (Abstract and Page 9 lines 14-20), comprising:
acquiring related information about service processing (Page 10 lines 16-19 “If a network needs to remove the indication (e.g. due to UE entering an area where procedures for interworking with the N26 interface are supported) the network can deregister the UE with an indication to re-register, and upon re-registration the network does not provide the indication that dual registration mode is supported.”), the related information about the service processing comprising at least one of: 
related information indicating whether the terminal supports indicating handover (Page 6 [00023]), or
related information indicating whether the first network and/or second network supports preservation of an IP address of the terminal in accordance with the terminal indicating handover,
performing relevant processing on the target service at least in accordance with the acquired related information about the service processing; (Page 6 [00023] “Based on this handover indication, the target system EPS 124 is able to retrieve the PGW 114 that was used on the source side NGS 126 by making a query to the HSS 110 and thereby session continuity may be enabled.”) and 
transmitting service support indication information to the terminal.  (Claim 1 “decode a message indicating whether an N26 interface exists between a NextGen Core (NGC) and an Evolved Packet Core (EPC)”)
Stojanovski differs from the claimed invention by not explicitly reciting wherein the performing the relevant processing on the target service comprises performing a first operation or performing a second operation, 
the first operation comprises determining that the service support indication information about the target service indicates that the target service is to be supported in accordance with the acquired related information about the servicing processing, or 
the second operation comprises determining that the service support indication information about the target service indicates that the target service is not to be supported in accordance with the acquired related information about the service processing, 
wherein the target service comprises voice service or emergency service.  
In an analogous art, Kim teaches a method and user equipment for fallback for voice call from 5G to 4G (Abstract) that includes:
acquiring related information about service processing (Fig. 7 [3] and Page 7 [0134] “the UE transmits a service request message to the AMF. In this case, as described with reference to FIG. 6, the service request message may include indication indicating that fallback is required for a voice call service”), related information indicating whether the terminal supports indicating handover (Pages 3-4 [0058-0059] and Page 8 [0153-0154] “the UE transmits an attach request message including a PDN connection request message based on the instructor. In this case, the attach request message includes a “handover” indicator indicating that the attach request message is for handover.”),
performing relevant processing on the target service at least in accordance with the acquired related information about the service processing (Page 7 [0134] “the service request message may include indication indicating that fallback is required for a voice call service.  The indication may be received from the AMF during a registration process.” note: the registration process is described in Fig. 6 and Page 7 [0123-0130]),
wherein the performing the relevant processing on the target service comprises performing a first operation or performing a second operation (Page 7 [0125, 0134 & 0135] and Fig. 7 [6]), 
the first operation comprises determining that the service support indication information about the target service indicates that the target service is to be supported in accordance with the acquired related information about the service processing (Page 7 [0125] “The AMF determines whether a voice call is supported or not in an NG RAT or NG core to which the UE is accessed based on the obtained and verified information”), or 
the second operation comprises determining that the service support indication information about the target service indicates that the target service is not to be supported in accordance with the acquired related information about the service processing (Page 7 [0125 & 0134-0135] “The AMF determines whether a voice call is supported or not in an NG RAT or NG core to which the UE is accessed based on the obtained and verified information”), 
wherein the target service comprises voice service or emergency service.  (Page 7 [0125 & 0134-0135] “determines whether a voice call is supported or not in an NG RAT or NG core”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Stojanovski after modifying it to incorporate the ability to determine whether a first network and/or the second network supports the target service being voice service of Kim since it enables the AMF to choose an appropriate fallback method to support a voice call when required.  (Kim Page 7 [0126-0129])
Regarding claim 5, Stojanovski in view of Kim teaches wherein the related information indicating whether the terminal supports indicating handover comprises related information indicating that the terminal supports indicating handover; (Kim Page 8 [0153])
wherein the terminal supports indicating handover when at least one of the following conditions has been met: the terminal supports to initiate handover attachment (Kim Page 8 [0152-0153]), the terminal supports to indicate location update for indicating handover, and the terminal supports to indicate the request type in a Physical Data Unit (PDU) connection request as handover, or 
the terminal supports indicating handover when the terminal has one of a capability that the terminal supports the request for preservation of the IP address of the terminal when the terminal moves from the first network to the second network, and a capability that the terminal supports to indicate the request type in a PDU connection establishment request as handover in an attachment request process or location update request process when the terminal moves from a 5th Generation (5G) network to an Evolved Packet System (EPS) network.  
Regarding claim 6, the additional limitations of claim 6 are not applicable to the selected Markush group listing rejected in claim 1.  Additionally, under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
Regarding claim 7, the additional limitations of claim 7 are not applicable to the selected Markush group listing rejected in claim 1.  
Regarding claim 8, Stojanovski in view of Kim teaches a target service comprises an IMS voice service (Kim Fig. 7 [7a & 7b] and Page 7 [0138]) and
a service support indicator comprises one of an IMS voice over Packet Switching (PS) session supported indicator and an IMS voice over PS session supported indicator over 3rd Generation Partnership Project (3GPP).  (Kim Page 8 [0150-0154 & 0158] “n order to perform a fallback operation for a voice call of the UE, the AMF may transmit an N2-AP request message to an NG RAN. Information on the selected fallback scheme may be included in the message. Here, the selected fallback scheme may be a scheme in which the UE initiates a fallback operation. The message may include information (e.g., shown all/partial PDN) requesting or instructing to fall back all sessions currently set in the NG core (e.g., 5G core) or a session for only an IMS to the EPC”)
Regarding claim 12, Stojanovski in view of Kim teaches wherein the first operation is performed when1 at least one of the following conditions has been met:
the terminal supports the request for preservation of the IP address;
the first network and/or second network support preservation of an IP address; 
the first network and/or the second network support preservation of an IP address of the terminal and the terminal supports the request for preservation of the IP address; 
the terminal supports indicating handover; 
the second network supports indicating handover; 
the terminal supports a single- registration mode and indicating handover; 
the terminal supports a double-registration mode; 
the terminal is a data-centric terminal; 
the first network and/or the second network support a procedure of interworking with an N26 interface; (Stojanovski Page 10 lines 16-19) and 
the first network and/or the second network support a procedure of interworking without an N26 interface.
Regarding claim 14, Stojanovski in view of Kim teaches wherein the second operation is performed when at least one of the following condition has been met: 
the terminal does not support the request for preservation of the IP address; 
the first network and/or the second network do not support preservation of an IP address of the terminal; 
the first network and/or the second network support preservation of an IP address of the Page 5 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10099US01 terminal but the terminal does not support the request for preservation of the IP address; 
the terminal is a voice-centric terminal; 
the first network and/or the second network do not support the procedure of interworking; 
the first network and/or the second network do not support a procedure of interworking with an N26 interface and do not support a procedure of interworking without an N26 interface; 
the first network and/or the second network do not support a procedure of interworking without an N26 interface; 
the first network and/or the second network support a procedure of interworking without an N26 interface but the terminal does not support indicating handover; 
the first network and/or the second network support a procedure of interworking without an N26 interface, (Stojanovski Page 6 [0022])
the terminal is the voice-centric terminal but the terminal does not support indicating handover; 
the first network and/or the second network support a procedure of interworking without an N26 interface, the terminal supports the single-registration mode but the terminal does not support indicating handover; and 
the first network and/or the second network support a procedure of interworking without an N26 interface, the terminal is the voice-centric terminal, the terminal supports the single-registration mode but the terminal does not support the handover attachment.
Regarding claim 48, Stojanovski in view of Kim teaches wherein the related information about the service processing further comprises at least one of:
related information indicating whether a terminal supports a request for preservation of an Internet Protocol (IP) address of the terminal, 
related information indicating whether the first network and/or a second network supports preservation of an IP address of the terminal, 
related information indicating whether the first network and/or the second network supports a procedure of interworking with an N26 interface (Stojanovski Page 10 lines 16-19 i.e. indication of the UE in a new location that supports N26 interface and Page 7 [0026] “the NG UE 136 receives a Handover Command message at access stratum if NGx (N26) interface 122 is supported. If NGx (N26) interface 122 is not supported, then NG UE 136 may receive an RRC Connection Release with Redirection message at access stratum”),
related information indicating whether the first network and/or the second network supports a procedure of interworking without an N26 interface, (Stojanovski Page 10 lines 7-15 and Pages 7-8 [0027])
related information indicating whether the terminal supports to be re-directed to the second network,
related information indicating whether the first network and/or the second network support a target service, 
related information indicating whether the first network supports to re-direct the terminal to the second network, or
related information indicating whether the first network supports the target service through re-directing the terminal to the second network.

Conclusion










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive” or “when the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” or “when condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).